INNI ED Otdcr issued 1)eccmhcr 2 I 201 2.




                                            In The
                                   ønrt uf            iprit
                       Fift1! Oxitrirt      13f     Ltxa!i Lit JLI111

                                     No. 05-12-00651-CV


                                 LINDA YOUNG, Appellant
                                              ‘7.




          GOLFING (;REEN HOMEOWNERS ASSOCiATiON, INC., Appellee


                                        ORDER

       Based on the Court’s opinion of this date, we I)ENY as moot appellee Golfing Green

homeowners Association, Inc.’s October 10, 2012 motiOn 10 dismiss for want of jurisdiction.


                                                                        .




                                                     ROBERT M. FILLMORE
                                                     JUSTICE